Citation Nr: 0906029	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-08 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for a low back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Bruce Ebert, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and Pastor B. C. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1985.

In June 2003 the Board of Veterans' Appeals (Board) issued a 
decision granting the Veteran's claim for service connection 
for a low back disorder.  Subsequently, in July 2003, the 
local Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, issued a decision implementing 
the Board's grant of this claim and assigning an initial 20 
percent rating for the low back disability retroactively 
effective from July 21, 1992, the date of receipt of the 
claim.  In response, the Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran timely appeals his initial 
rating, VA adjudicators must consider his claim in this 
context - which includes determining whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

A more recent July 2004 RO decision during the pendency of 
the appeal increased the rating for the low back disability 
from 20 to 40 percent, also retroactively effective from the 
date of receipt of the claim - July 21, 1992.  The Veteran 
has since continued to appeal, requesting an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
He is also appealing for a TDIU.

In November 2008, as support for his claims, the Veteran 
testified at a hearing at the RO.  The undersigned Veterans 
Law Judge of the Board presided.  This type of hearing is 
also commonly referred to as a Travel Board hearing.  During 
the proceeding, the Veteran's attorney submitted additional 
lay evidence and stated on the record that he was waiving the 
right to have the RO initially consider this additional 
evidence.  So the Board may consider it in the first 
instance.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

Because extra-schedular consideration is warranted, the Board 
is remanding the TDIU claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has pronounced intervertebral disc syndrome 
(IVDS) with little intermittent relief.  

2.  The Veteran's service-connected disabilities are the low 
back condition, previously rated as 40-percent disabling but, 
as a result of this decision, now as 
60-percent disabling; tinnitus, rated as 10-percent 
disabling; and bilateral hearing loss, rated as 0-percent 
disabling (i.e., noncompensable).  The combined rating is 60 
percent.

3.  This case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 60 percent rating for 
the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 
(DC) 5292, 5293 (effective prior to September 23, 2002); 
5292, 5293 (effective from September 23, 2002, to 
September 26, 2003); 5237, 5243 (effective September 26, 
2003).  

2.  The Veteran is entitled to consideration of a TDIU on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if notice was 
not provided prior to the initial adjudication of the claim, 
or if it was but the notice was inadequate or incomplete, 
this timing error may be "cured" by providing all necessary 
notice and then readjudicating the claim - including in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In this particular case at hand the RO did not issue a VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim, the preferred sequence.  But this was because the RO 
initially adjudicated the claim in February 1993, when the 
Veteran was trying to establish his underlying entitlement to 
service connection (since granted).  That initial decision 
was several years before the VCAA was enacted in November 
2000.  So as the Court acknowledged in Pelegrini II, VA could 
not reasonably have been expected to comply with an Act that 
did not yet even exist.  The Veteran appealed that 1993 
decision - first to the Board, then to the Veterans Claims 
Court, and next to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court).  And following enactment of 
the VCAA, the Federal Circuit Court vacated the Board's (and 
Court's) decision denying service connection and remanded the 
case for further development and readjudication in compliance 
with directives specified.  Upon completion of that 
additional development to the extent possible, the Board 
issued a decision in June 2003 granting service connection 
for the Veteran's low back disability.  The RO subsequently 
implemented that grant in the July 2003 decision that formed 
the basis of this appeal for a higher initial rating.

In cases, as here, where the claim arose in another context, 
namely the Veteran trying to establish his underlying 
entitlement to service connection, and the claim was 
subsequently granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, 
once a notice of disagreement (NOD) has been filed, for 
example, as here, contesting the initial disability rating 
assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



In an April 2004 letter, in response to his claim for a 
higher initial rating for his low back disability, the RO 
advised the Veteran of the evidence needed to substantiate 
this downstream claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The Veteran received this Dingess notice in 
March 2006 and February 2007 letters concerning the 
downstream disability rating and effective date elements of 
his claim.

The content of the April 2004 and February 2007 letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  The Veteran was advised of his opportunities to 
submit additional evidence supporting his claim.  
Subsequently, an August 2007 SSOC provided him with yet an 
additional 60 days to submit additional evidence.  Thus, the 
purpose behind the notice requirement has been satisfied 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, all obtainable evidence the veteran and his 
attorney identified as relevant to the claim has been 
obtained and associated with the claims file 
for consideration.  Neither the Veteran nor his attorney has 
identified any other pertinent evidence, not already of 
record, which needs to be obtained for a fair disposition of 
this appeal.  The Board therefore concludes the veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notices.



VCAA notice errors, concerning any element of a claim, 
whether due to inadequate content or timing, are presumed 
prejudicial unless VA shows the errors will not affect the 
essential fairness of the adjudication.  To overcome this 
burden of prejudicial error, VA must show:  (1) that any 
defect in the notice was cured by actual knowledge on the 
part of the veteran; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F. 3d 881 (2007).  Also, 
obviously, if the Board is granting the claim, this, too, 
would render any notice error nonprejudicial.  And this is 
indeed the situation here as the Board is increasing the 
rating for the low back disability to 60 percent - the 
highest possible schedular level under the former DC 5293 or 
current DCs 5235-5243, absent evidence of unfavorable 
ankylosis of the entire spine, and then remanding the case 
for consideration of possible even greater compensation, 
including on the basis of unemployability, on an extra-
schedular basis.

Moreover, since providing the Veteran additional VCAA notice 
in March 2006 and February 2007, the RO has readjudicated his 
claim in the August 2007 SSOC.  It therefore is worth 
reiterating that the Federal Circuit Court has held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him of the evidence needed to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining this supporting evidence, and in actually obtaining 
the evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this case for yet more development, except for the extra-
schedular consideration mentioned.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

With regard to the veteran's attorney's assertion that the 
rating decision on appeal contains clear and unmistakable 
error (CUE), the VCAA is not applicable to CUE claims, 
regardless of whether the collateral attack concerns an RO or 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).

Whether the Veteran is Entitled to a Rating Higher than 40 
Percent for his Low Back Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  It other words, the rating may be 
"staged" to compensate the veteran for times since the 
effective date of his award when his disability was more 
severe than at others.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In this decision, as mentioned, the Board is granting the 
veteran's low back claim, increasing his rating to 60 percent 
- the highest possible schedular level under the former DC 
5293 or current DCs 5235-5243, absent evidence of unfavorable 
ankylosis of the entire spine required for an even higher 100 
percent rating under the revised DC 5235, which is not shown.  
So the Board may not "stage" his rating under Fenderson 
because he has been, at most, 60-percent disabled during the 
entire period at issue, i.e., since the effective date of his 
award.  Consider, as well, however, that the Board is then 
remanding this case for consideration of possible greater 
compensation, including on the basis of unemployability, on 
an 
extra-schedular basis..  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

During the course of this appeal, VA twice promulgated new 
regulations for the evaluation of disabilities involving the 
spine; the initial revisions were effective as of September 
23, 2002, and the more recent changes as of September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 
Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 
4).  The amendments renumber the diagnostic codes and create 
a general rating formula for rating diseases and injuries of 
the spine.  If, as here, a governing law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  


Because the amendments mentioned have a specified effective 
date, without provision for retroactive application, they may 
not be applied prior to their effective date.  But as of that 
effective date, the Board may apply whichever version of the 
rating criteria is more favorable to the Veteran.  

The RO addressed the previous and amended rating criteria in 
the January 2004 SOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the Veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

As already alluded to, the amendments renumber the diagnostic 
codes and create a General Rating Formula for Diseases and 
Injuries of the Spine, based largely on limitation or loss of 
motion, as well as other symptoms.  The amendments also allow 
for intervertebral disc syndrome (IVDS), DC 5243, to be 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  

The Veteran has a diagnosis of degenerative disc disease.  
Therefore, the rating criteria for IVDS will be considered, 
in addition to the rating criteria for other types of low 
back disability.  

Prior to September 23, 2002, under the former DC 5293, mild 
IVDS warranted a 10 percent evaluation and moderate IVDS with 
recurring attacks a 20 percent evaluation.  Severe IVDS with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.  Pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warranted a 60 percent 
rating, the highest available under the former DC 5293.  
38 C.F.R. § 4.71a (2002).  



The regulations regarding IVDS were revised effective 
September 23, 2002.  Under the revised regulations, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under these revised standards, IVDS warrants a 40 percent 
evaluation when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks in the last 12 months.  
38 C.F.R. § 4.71a (2003).  These criteria are the same in the 
amendment effective September 26, 2003.  The only change was 
that the diagnostic code was changed from 5293 to 5243.  
38 C.F.R. § 4.71a (2008). 

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2008).  There is no evidence of record indicating the 
Veteran has ever had an incapacitating episode due to his 
low back disability - that is, involving physician-
prescribed bed rest.  Therefore, he cannot receive a higher 
rating on this basis.  

Prior to September 23, 2002, slight limitation of motion of 
the lumbar spine warranted a 10 percent evaluation, moderate 
limitation of motion a 20 percent evaluation, and severe 
limitation of motion a 40 percent evaluation.  There was no 
higher evaluation available under DC 5292.  38 C.F.R. § 4.71a 
DC 5292 (2002).  The Veteran already has a 40 percent rating 
for his low back disability, including at least partly on the 
basis of his limitation of motion under the former DC 5292, 
so even assuming he has "severe" limitation of motion in 
his lumbar spine, this former regulation does not provide any 
additional benefit.

It equally deserves mentioning that, when, as here, an 
evaluation of a disability is based at least partly on the 
extent there is limitation of motion, such as in DC 5292, the 
Board must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the Veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  But if, as 
here, the Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  As the Veteran has the maximum disability 
evaluation under DC 5292, the criteria set forth in DeLuca do 
not apply.

Effective September 26, 2003, the regulations regarding 
diseases and injuries of the spine, including IVDS, were 
again revised.  Under these regulations, IVDS can be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Since, however, as mentioned, the Veteran has not experienced 
an incapacitating episode of the type defined in DC 5243 for 
IVDS, only the General Rating Formula for Diseases and 
Injuries of the Spine requires further consideration.  And 
under these additional standards, a 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  As discussed below, 
by definition, the veteran does not have ankylosis, as he is 
able to move his spine in all directions - albeit with less 
than normal range of motion.  So the amended criteria set 
forth in the General Rating Formula for Diseases and Injuries 
of the Spine are not more favorable to him.  He is ineligible 
for a higher 50 percent rating under these revised standards 
because he does not have ankylosis, much less of the 
unfavorable (versus favorable) variety.  38 C.F.R. § 4.71a 
(2008).  

The Board must also determine whether a higher rating may be 
assigned for the veteran's low back disability by providing 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2008).  

Concerning this, at his June 2004 VA spine examination, the 
Veteran reported experiencing constant pain, which, at its 
most severe, caused his legs to give way.  On a scale of 1 
(least painful) to 10 (most painful), he felt his pain was a 
7 or 8 most of the time, and increased to a 10 during flare 
ups.  He reported falling due to pain.  If he fell due to 
pain, he had to lie on his side and draw his knees to his 
chest until it subsided, usually after 15 or 20 minutes.  He 
reported falling two to three times per week, every two to 
three months.  He only took Tylenol for pain because he could 
not afford other medications.  He reported radiculopathy to 
his buttocks and thighs.  On objective clinical examination, 
he had difficulty moving from a sitting to standing position.  
He did not have scoliosis.  His lumbar spine was tender to 
palpation.  His flexion was to 45 degrees (to 90 degrees is 
normal), extension to 5 degrees (to 30 degrees is normal), 
and his lateral flexion was to 10 degrees bilaterally, i.e., 
to each side (to 30 degrees is normal).  His lateral rotation 
was not tested.  He had pain through all ranges of motion.  
His motions were significantly guarded due to fear of sudden 
exacerbation of his pain.  Straight leg raises were positive 
for buttock pain.  His sensory examination was normal.  He 
was diagnosed with grade II spondylolisthesis of L5-S1 with 
degenerative disc disease at L5-S1 and L1-L2, and 
degenerative transitional vertebra.  The medical examiner 
concluded the Veteran was severely disabled and may require 
surgery for stabilization of the spondylolisthesis.  The 
examiner stated the Veteran became "totally" disabled from 
pain for 20 minutes following repetitive motion testing 
during the examination.  

In September 2005, Dr. E. N., a private orthopedic surgeon, 
diagnosed the Veteran with right L5 and S1 radiculitis 
secondary to a lytic grade II spondylolisthesis at 
L5-S1.  Dr. E. N. opined that the Veteran's radiculitis would 
increase over the years, but that he would not become 
paralyzed.  Surgery was discussed, and the Veteran stated he 
would return to Dr. E. N. when he felt that his disability 
was severe enough to consider this as an option.  

In March 2007, the veteran had another VA spine examination.  
The examiner noted that MRI studies performed in June 2005 
showed severe distortion of the 
L5-S1 neuroforaminal secondary to spondylolisthesis with 
degenerative changes at L3-L4 and L4-L5 with mild narrowing 
of the neuronal forming.  The Veteran was given the option of 
surgical intervention, but he refused due to cost concerns.  
He complained of thoracic lumbar pain and intermittent right-
sided lumbar radiculopathy and sciatica.  His pain radiated 
to his buttocks and right leg all the way down to his foot.  
He had flare-ups and was prescribed Vicodin.  He used a cane 
on his right side to avoid falling and walked slowly.  He 
reported leaving his job as a security guard in 1991 due to 
worsening back pain.  On objective clinical examination, he 
had great difficulty moving from a sitting to standing 
position.  His use of a cane revealed weakness in his low 
back.  His ranges of motion were limited; his forward flexion 
was to 50 degrees (to 90 degrees is normal); his extension 
was to 20 degrees (to 30 degrees is normal); his lateral 
bending/flexion was also to 20 degrees bilaterally (to 30 
degrees is normal), and his lateral rotation was to 30 
degrees bilaterally (normal).  All ranges of motion were 
accompanied by pain and grimacing.  After repeated motion, he 
lost an additional 10 degrees in each range of motion.  
Straight leg raises were positive for buttock pain.  His 
sensory function was decreased to the medial aspect of his 
right calf and the plantar surface of his right foot.  He was 
diagnosed with grade II spondylolisthesis at L5-S1, 
degenerative disc disease with degenerative joint disease in 
the lumbosacral spine, radiculopathy, and sciatica, and 
neuropathy.  

During his November 2008 Travel Board hearing, the Veteran 
testified that he was in constant pain and fell frequently.  
He stated that, when he fell, it took him up to 15 minutes to 
get up again.  He had difficulty standing and sitting for 
long periods of time.  Driving was painful, and he estimated 
that he drove only 20 miles a month for grocery shopping and 
other errands.  Pastor B. C., the veteran's friend and 
character witness at the hearing, testified that he had 
personally seen the Veteran fall.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8530 (2008).

The medical evidence discussed indicates the Veteran has 
sciatica and radiculopathy into his right lower extremity 
that is wholly sensory.  This would entitle him to a separate 
10 percent evaluation under DC 8520 for this neurological 
manifestation of his disability.

As for the orthopedic manifestations of the disability, 
because, again, the Veteran does not have ankylosis of his 
lumbar spine (either favorable or unfavorable), he may not 
receive 40, 50, or 100 percent ratings under the revised 
General Rating Formula for Diseases and Injuries of the 
Spine, DCs 5235, etc., and he may only receive a 40 percent 
rating if it is shown that his forward flexion is limited to 
30 degrees or less.  During his June 2004 VA examination, his 
forward flexion was to 45 degrees (to 90 degrees being normal 
- see 38 C.F.R. § 4.71a, Plate V), so greater than the 
required 30-degree limitation.  But there also were objective 
clinical indications of painful motion, indeed "totally 
disabling" for 20 minutes following the range-of-motion 
testing, although the exact effect of this pain on the range 
of motion was not specified during that evaluation.  But it 
was clarified during the more recent March 2007 VA 
examination, when forward flexion was to 50 degrees (out of a 
possible 90 degrees), but reduced by 10 degrees, so to 
40 degrees, when considering the effect of the pain.  Still, 
though, that exceeds the 30-degree forward flexion limitation 
required by DC 5235, etc., for a 40 percent rating.  So even 
considering the extent of his pain, the Veteran is entitled 
to at most a 20 percent rating under DC 5235, etc., because 
his forward flexion is greater than 30 degrees but not 
greater than 60 degrees.  Also entitling him to a 20 percent 
rating under DC 5235, etc., is the fact that his combined 
range of motion (that is, considering his motion in all 
directions - forward flexion, backward extension, left and 
right lateral flexion/bending, and left and right rotation) 
is not greater than 120 degrees, inasmuch as it combined to 
only 90 degrees during the March 2007 VA examination.  And, 
again, this is true even considering the effect of his pain.  
Since left and right rotation was not measured during the 
earlier June 2004 VA examination, there is no way of reliably 
determining his combined range of motion using the results of 
that earlier evaluation.  

Consequently, when using 38 C.F.R. § 4.25 to combine the 10 
percent rating under DC 8520 for the neurological 
manifestations of the Veteran's low back disability with his, 
at most, 20 percent rating for the orthopedic manifestations 
of his disability under DC 5235, etc., this in turn results 
in a 30 percent rating - so even less than his current 40 
percent rating, which, instead, the RO assigned by 
considering the former DCs 5292 and 5293.

Since, as mentioned, there is no additional benefit to be had 
under the former DC 5292, even assuming the Veteran has 
"severe" limitation of motion in his low back (because 40 
percent is the highest possible rating under 5292), the only 
possible remaining basis for receiving a rating higher than 
40 percent is under the former DC 5293.  And the medical 
evidence indicates this former code is, indeed, more 
favorable to him as it provides reason to assign a higher 60 
percent rating.



Under the former DC 5293, a 60 percent evaluation is 
warranted for pronounced IVDS.  The June 2004 VA examiner 
observed the Veteran become "totally" disabled for 20 
minutes due to the extent of his pain when performing 
repetitive range-of-motion testing.  He has a confirmed 
diagnosis of sciatica and radiculopathy in his right lower 
extremity, with decreased sensory perception in his right 
calf and foot.  Dr. E. N., an orthopedic surgeon, has 
concluded the Veteran's radiculopathy will worsen over time; 
indeed, surgery has been recommended, although the Veteran 
has until now declined.  He testified that he is in constant 
pain, with no relief, and his friend Pastor B. C. provided 
supporting testimony under oath, indicating he had personally 
witnessed the Veteran fall as a result of his back pain.  
Pain was also mentioned as a prevalent factor in the 
disability in the report of the March 2007 VA examination.  
This evidence, especially considered as a whole, 
is supportive of the claim - certainly sufficient to create 
reasonable doubt as to whether the veteran has pronounced 
versus severe IVDS under the former DC 5293.  And he is given 
the benefit of the doubt in this circumstance, requiring that 
the Board conclude he has pronounced IVDS and assign the 
higher 60 percent rating for this under the former DC 5293.  
38 C.F.R. §§ 4.3, 4.7.  This increase means he is receiving 
the maximum available evaluation under the former DC 5293.  
To this extent, his appeal is granted.  

During the November 2008 hearing and in written statements 
making arguments in support of the claim, the veteran's 
attorney maintained that VA must give "great weight" to the 
Social Security Administration's (SSA's) determination that 
the veteran is "100 percent disabled," and must make the 
same finding based upon the Ninth Circuit's decision in 
McCartney v. Massanari, 298 F. 3d 1072 (2002), where the 
Court held that an Administrative Law Judge for the SSA must 
generally give great weight to a VA determination of 
disability.  McCartney, 298 F. 3d at 1076.  Such deference 
was justified because of the "marked similarity" between 
the purposes and evaluation procedures employed by both SSA 
and VA.  Id.  



This holding does not mean that VA must assign a 100 percent 
evaluation because SSA found that the veteran was severely or 
totally disabled.  While the Ninth Circuit found that SSA 
must give great weight to a VA disability determination, 
it also found that 

[t]he VA criteria for evaluating 
disability are very specific and 
translate easily into SSA's disability 
framework.  Because the VA and SSA 
criteria for determining disability are 
not identical, however, the ALJ may give 
less weight to a VA disability rating if 
he gives persuasive, specific, valid 
reasons for doing so that are supported 
by the record.  Id.  

While the favorable SSA determination is probative evidence 
to be considered, VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

In this case, SSA determined the Veteran was severely 
disabled in December 1992 due to his grade II 
spondylolisthesis and degenerative disc diseases.  The Board 
acknowledges the SSA's findings, but cannot use the 
information in the favorable disability benefits decision as 
the basis for increasing the Veteran's disability evaluation 
beyond 60 percent.  As explained, there is no disability 
evaluation higher than 60 percent under the former DC 5293, 
the code most favorable to him since the former DC 5292 only 
provides, at most, a 40 percent rating, and since he does not 
have ankylosis (favorable or unfavorable), more than wholly 
sensory neurological impairment, incapacitating episodes, or 
forward flexion 30 degrees or less as required for 40, 50, 
60, or 100 percent ratings under the revised DCs 5235-5243, 
even when combining the neurological and orthopedic 
impairment under 38 C.F.R. § 4.25.



The only way the veteran may receive a schedular evaluation 
higher than 60 percent is if he meets the criteria for a 100 
percent evaluation under the amended standards of DC 5235, 
etc., which require unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2008).  He clearly does not have 
this, however, so while the SSA's determination and 
accompanying medical evidence provides evidence that is 
entitled to consideration and probative weight, it does not 
show he has the required unfavorable ankylosis of his entire 
spine.  Therefore, the SSA's determination cannot be used as 
evidence to grant a higher evaluation - at least a higher 
schedular evaluation.  

Extra-schedular Consideration of the Low Back Disability

The Veteran does not have the maximum possible schedular 
rating of 100 percent under the revised DC's 5235, etc., but 
he does have the highest possible schedular rating of 60 
percent under the former DC 5293.  Therefore, since he and 
his attorney are requesting an even higher, i.e., 100 percent 
rating to compensate for what they consider a "totally" 
disabling condition, the Board must also determine whether 
the Veteran is entitled to extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board may not, as a matter of law, assign an extra-
schedular rating in the first instance on its own initiative; 
instead, the Board may only determine this special 
consideration is warranted and refer the case to the Under 
Secretary for Benefits or to the Director of VA's 
Compensation and Pension Service for a decision on this 
issue, which, itself, is appealable to the Board.  VAOPGCPREC 
6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extra-schedular rating.  

Here, the various symptoms associated with the veteran's low 
back disability quite clearly cause significant, if not 
total, impairment in his occupational functioning, as 
evidenced by the SSA's determination that he is totally 
disabled and even by the June 2004 VA examiner's notation 
that the extent of the pain on repetitive range-of-motion 
testing is "totally" disabling, albeit only for the next 20 
or so minutes.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court noted that the disability rating, itself, 
is recognition that industrial capabilities are impaired - 
especially at a higher level of disability like here, now 60 
percent.  See also 38 C.F.R. §  4.1, indicating that, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  But this evidence indicates the Veteran may 
have the even greater impairment required for special, extra-
schedular consideration.  So to the extent he is possibly 
entitled to greater compensation on an extra-schedular basis 
on the premise that he is incapable of obtaining and 
maintaining substantially gainful employment because of the 
severity of his low back disability, this will be addressed 
concurrently on remand with his related TDIU claim to avoid 
piecemeal adjudication of issues with common parameters.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), providing 
alternative bases for assigning an extra-schedular rating.  
See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(discussing the notion of "inextricably intertwined" 
claims).



Clear and Unmistakable Error (CUE)

In the March 2004 substantive appeal (VA Form 9), and in 
January and September 2005 statements, the Veteran's attorney 
asserted there was CUE in the rating decision on appeal.  
Under the provisions of 38 C.F.R. § 3.105(a) (2008), 
previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  An assertion of 
CUE cannot be made against a rating decision that is not yet 
final.  An RO decision becomes final when the Veteran does 
not file a timely appeal or, if he appeals, once the appeals 
process runs its course.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1100, 
20.1103 (2008).  The August 2003 rating decision at issue is 
still on appeal and is therefore, by definition, not yet 
final.  So there is presently no standing to allege CUE in 
this not-yet-final decision.  38 C.F.R. § 3.105(a) (2008).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  If there is only one service-connected 
disability, it must be rated at 60 percent or more; if there 
are two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  



In this case, even with the increase in the rating for his 
low back disability in this decision from 40 to 60 percent, 
the Veteran does not meet these threshold minimum rating 
requirements of § 4.16(a).  He has three service-connected 
disabilities:  the low back disability mentioned, now rated 
as 60-percent disabling; tinnitus, rated as 10-percent 
disabling; and bilateral hearing loss, rated as 
noncompensable (0 percent).  These ratings combine to 64, 
which is rounded down to 60.  See 38 C.F.R. § 4.25.  So the 
Veteran still does not have the required 70 percent or more 
combined rating for consideration of a TDIU under 38 C.F.R. § 
4.16(a).  

If, however, as here, a Veteran does not meet these required 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may receive a TDIU on an extra-schedular basis if it is 
determined he is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must 
determine whether there are circumstances in this case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1MR, Part IV [ii.2.F.24.d], defines the 
term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income . . ."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The Veteran is deserving of this extra-schedular 
consideration since the evidence, including the SSA's 
determination and the comments of the June 2004 VA examiner, 
suggests the Veteran's service-connected disabilities, 
particularly his low back disability, when considered in 
light of his level of education and occupational training and 
experience, render him incapable of obtaining or retaining 
substantially gainful employment.  See 38 C.F.R. § 4.16(b); 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

More specifically, the record shows the Veteran has not 
worked since 1991, and that he was found to be severely 
disabled by SSA in 1992.  He testified at his Travel Board 
hearing that he falls frequently, and the medical evidence of 
record, including the report of his June 2004 VA examination, 
shows he can be totally disabled by pain after repetitive 
motion.  The employment history he provided shows that, prior 
to leaving his most recent job in 1991, he had been employed 
as a security guard or corrections officer for other 
employers, indicating he had been performing similar jobs for 
years.  

To date, the RO has not referred the Veteran's case to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
strongly suggests the veteran's service-connected low back 
disability precludes him from working in all forms of 
substantially gainful employment, his case must be referred 
to this authority for this special consideration.  38 C.F.R. 
§ 4.16(b).  There is no indication he has had any prior 
training or experience required to obtain and maintain a 
sedentary job, nor is there a medical opinion of record 
regarding his employability (or inability to work).

As already explained, the Board cannot assign an extra-
schedular rating in the first instance.  See Floyd v. Brown, 
9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although Floyd dealt only with ratings under § 3.321(b)(1), 
the analysis in that opinion would appear to apply also to 
TDIU ratings under § 4.16(b), as well, in view of that 
section's similar requirement of referral to the Director of 
VA's Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).



For these reasons and bases, the Board finds that the Veteran 
meets the requirements for consideration of a TDIU on an 
extra-schedular basis.  In light of this favorable outcome, 
there is no need to discuss whether VA has satisfied its 
duties to notify and assist him with this claim pursuant to 
the VCAA.  38 U.S.C.A. § 5100 et seq.


ORDER

A higher 60 percent rating is granted for the low back 
disability, retroactively effective from July 21, 1992, the 
date of receipt of the claim, subject to the laws and 
regulations governing the payment of VA compensation.

The Veteran is also entitled to consideration of an extra-
schedular rating for his low back disability and TDIU; and to 
this extent, his appeal is also granted.


REMAND

Having determined the Veteran is entitled to extra-schedular 
consideration of his low back disability, and for a TDIU, the 
Board has no discretion and must refer this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service.  See Bowling; Floyd.  Prior to submitting 
this case to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service, the veteran 
should be scheduled for a VA examination to specifically 
address the issue of whether he is unemployable.  



As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on his current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-
32 (1991) (citations omitted).  A VA examination is therefore 
required to address this issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
examination to determine whether his 
service-connected disabilities, 
in particular his low back disability, 
preclude him from engaging in all forms 
of substantially gainful employment.  

In making this important determination, 
the examiner must consider the veteran's 
level of education, training, and prior 
work experience, but not the affects of 
his advancing age or conditions that are 
not service connected.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

The claims file, including a complete 
copy of this decision and remand, must be 
made available to the examiner for a 
review of the pertinent medical and other 
history.  Advise the veteran that failure 
to report for this examination, without 
good cause, may have adverse consequences 
on his claim.



2.  Refer this case to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).

3.  If benefits are not granted to the 
Veteran's satisfaction, send him and his 
attorney another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


